NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with 
                                         Fed. R. App. P. 32.1




               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Submitted May 27, 2009*
                                        Decided May 27, 2009

                                                 Before

                                FRANK H. EASTERBROOK, Chief Judge

                                ANN CLAIRE WILLIAMS Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge

No. 08‐2990

UNITED STATES OF AMERICA,                                 Appeal from the United States District
     Plaintiff‐Appellee,                                  Court for the Eastern District of
                                                          Wisconsin.
        v.
                                                          No. 95‐CR‐135
TRACY FITZGERALD, 
     Defendant‐Appellant.                                 Rudolph T. Randa,
                                                          Chief Judge.

                                               O R D E R

       Tracy Fitzgerald has been serving time since 1996 for a crack‐related offense.  After
the Sentencing Commission retroactively reduced the base offense level for most crack
offenses, Fitzgerald moved for a sentence reduction under 18 U.S.C. § 3582(c)(2).  The



        *
        After  examining the briefs and the record, we have concluded that oral argument is
unnecessary.    Thus,  the  appeal  is  submitted  on  the  briefs  and  the  record.    FED.  R.  APP.  P.
34(a)(2).
No. 08‐2990                                                                                 Page 2

district court denied the motion because of Fitzgerald’s extensive criminal history and the
seriousness of his crime.  We affirm.       

        Fitzgerald and several accomplices distributed large amounts of cocaine in
Milwaukee and Racine, and in 1996 he pleaded guilty to conspiracy to possess with intent to
distribute cocaine base.  See 21 U.S.C. §§ 846, 841(a)(1).  Judge Curran—relying on a
presentence report that detailed Fitzgerald’s criminal record since the age of 15 (he is now
39) and his paralysis resulting from a 1990 gang‐related drive‐by shooting—sentenced
Fitzgerald to 200 months’ imprisonment, which was in the middle of the applicable
guidelines range.  We vacated the sentence, however, because the government had not
proven that Fitzgerald possessed crack instead of another form of cocaine base.  See United
States v. Adams, 125 F.3d 586, 590‐93, 597 (7th Cir. 1997).  On remand Judge Curran found
that the government proved that Fitzgerald’s offenses involved cocaine base in its crack
form and reimposed the 200‐month sentence.  We affirmed.  See United States v. Fitzgerald,
No. 98‐1692 (7th Cir. Aug. 24, 1998).  

       Several years later Fitzgerald filed, through counsel, a motion to reduce his sentence
under § 3582(c)(2) in light of the Sentencing Commission’s retroactive amendments to the
crack cocaine guidelines (Amendments 706, 711, and 713).  Judge Randa, now presiding
over the case, denied the motion, reasoning that, given the extent of the drug conspiracy in
which Fitzgerald participated and his “egregious criminal behavior,” the 200‐month
sentence was still necessary to reflect the seriousness of his offense and protect the public. 
The judge also noted that Fitzgerald’s medical needs did not significantly affect his
reasoning. 

         On appeal Fitzgerald argues that the district court abused its discretion by
concluding that his criminal history undercut any need for a sentence reduction; in his view,
the court had already factored that history into his original sentence.  He further contends
that the court gave short shrift to the factors under 18 U.S.C. § 3553(a) by failing to account
adequately for the young age at which he began committing crimes, his purported
rehabilitation in prison, and the particular difficulties he endures in prison as a result of his
paralysis.

        The district court did not abuse its discretion in denying the motion.  Section
3582(c)(2) limits a court’s authority to reduce a sentence by requiring that it consider the
factors listed in 18 U.S.C. § 3553(a).  See United States v. Lawrence, 535 F.3d 631, 638 (7th Cir.
2008).  Furthermore, when crafting a defendant’s sentence, the court need not address each
factor “in checklist fashion, explicitly articulating its conclusion for each factor” as long as
the court’s statement of reasons is adequate and consistent with the § 3553(a) factors.  See
United States v. Rhodes, 552 F.3d 624, 627 (7th Cir. 2009) (internal quotation omitted).  In this
No. 08‐2990                                                                             Page 3

case, the court concluded that, regardless of Fitzgerald’s medical condition, a 200‐month
sentence was still necessary to reflect the seriousness of his offense and protect the public
because of his considerable criminal history and the extent of the drug conspiracy in which
he participated.  Thus, the court did not punish Fitzgerald again for his criminal history; it
simply concluded that the 200‐month sentence was required to achieve the sentencing goals
of § 3553(a).   

        Fitzgerald also asserts that the district court could not have adequately addressed the
§ 3553(a) factors without ordering a new presentence report to update his post‐incarceration
conduct.  Fitzgerald recognizes that the district court has the discretion to order the
preparation of a new presentence report, but he did not ask the district court to exercise that
discretion.  A § 3582(c)(2) proceeding is “not a do‐over of an original sentencing
proceeding,” United States v. Tidwell, 178 F.3d 946, 949 (7th Cir. 1999), and thus the district
court was within its discretion to not engage in the extensive fact finding that it does at
sentencing, particularly since Fitzgerald had the opportunity to explain to the court in his
§ 3582(c)(2) motion, and his reply to the government’s response to that motion, how his
post‐incarceration conduct should affect his sentence.                 

                                                                                AFFIRMED.